DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 04/13/2022.  Claims 1-8 are still pending in the application.

Terminal Disclaimer
The terminal disclaimer filed on 04/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent application number 17/081,182 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, considered individually or in combination, appears to fail to fairly show or suggest a claimed invention comprising, among other limitations, novel and unobvious limitations of "the main Bluetooth circuit (110) generating a first slave clock (CLKP1S1) and a second main clock (CLKP2M) according to a first main clock (CLKP1M) generated by the source Bluetooth device (102) so that both the first slave clock (CLK_P1S1) and the second main clock (CLKP2M) have a frequency substantially identical to a frequency of the first main clock (CLKP1M) and a phase substantially aligned with a phase of the first main clock (CLKP1M), the auxiliary Bluetooth circuit comprising: a second Bluetooth communication circuit (121); a second packet parsing circuit (123), arranged to operably parse packets received by the second Bluetooth communication circuit (121); a second clock adjusting circuit (125); and a second control circuit (127), coupled with the second Bluetooth communication circuit (121), the second packet parsing circuit (123), and the second clock adjusting circuit (125), arranged to operably control the auxiliary Bluetooth circuit (120) to act as a slave in the second piconet (320); wherein the second control circuit (127) is further arranged to operably conduct following operations: controlling the second clock adjusting circuit (125) to generate a second slave clock (CLKP2S1) and a third slave clock (CLKP1S2) according to a timing data of the second main clock (CLKP2M), so that both the second slave clock (CLKP2S1) and the third slave clock (CLKP1S2) are synchronized with the second main clock (CLKP2M); and controlling the second Bluetooth communication circuit (121) to operate based on the third slave clock (CLKP1S2) to sniff Bluetooth packets issued by the source Bluetooth device (102) in the first piconet (310)," structurally and functionally interconnected with other limitations in a manner recited in the claims..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        May 23, 2022